UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Semiannual report 1 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnams experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Research Fund Interview with your fund’s portfolio manager Market volatility rattled investors during the six months ended January31, 2016. What were some of the most difficult aspects of navigating this market, and how did Putnam Research Fund fare? Market volatility picked up in the summer of 2015 due to a variety of global macroeconomic factors. The fourth quarter saw stocks bounce back from their third-quarter lows, but a variety of headwinds — from China’s economic weakness to depressed commodity markets — made for a relatively difficult backdrop for investors. January opened with extreme volatility, primarily as concerns over China led investors to wonder whether the risks of a global recession were increasing. Putnam Research Fund is sector neutral, which means stock selection rather than sector over/underweights is the key driver of performance. For the period, the fund underperformed the benchmark S&P 500 Index, primarily due to stock selection in the consumer, technology, and energy sectors. With energy, did you expect some stabilization or reversion in oil and gas prices? During the period, we did become slightly more bullish on energy stocks, though it appears we did so too soon. Although energy stock selection hurt relative results, we maintain our conviction in companies that we believe are low-cost energy players This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Research Fund 5 with strong balance sheets. In our view, these companies are well suited to survive the downturn in energy prices and well positioned to thrive once stabilization and rebound occur in oil and gas markets. How did China’s economic situation continue to affect global markets? China’s economic slowdown and the buildup of leverage in the financial system there intensified in the third and fourth calendar quarters of 2015, and we think China may pose even bigger risks to the global economy and markets as time passes. Some of the Chinese government’s actions to stabilize markets have been unsuccessful, which calls into question the government’s ability to manage through the economic crisis. In our estimation, economic signals from China are relatively weaker, and multinational companies’ businesses in China and other emerging markets have generally been weak as well. What is your take on recent earnings results and near - term earnings potential? Are companies still in good health, in your view? Looking back over 2015, earnings growth was generally flat. However, when we exclude the energy sector, earnings growth was closer to the mid single digits, which, in our view, is an indicator of some strength. Headwinds developed during the year, including emerging-market weakness as well as a tightening of credit for companies that rely on the securities markets to fund their growth, but this did not derail the earnings outlook for everyone. Looking forward, we remain positive about e-commerce and Internet stocks, in particular. In health care, we are on the lookout for incremental pricing risks driven by political and regulatory questions. In energy, we are more positive — and perhaps we are contrarian in this view. It seems to us that the energy market is self-correcting over time. As the Allocations are shown as a percentage of the fund’s net assets as of 1/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Research Fund supply side responds to oversupplied conditions and demand picks up (which we think is getting closer), commodity prices tend to increase. In financials, we are also relatively positive. The early stage of Federal Reserve interest-rate hikes, for example, should, in our view, help set positive conditions for most of the sector, but particularly for banks, brokers, and asset managers. What were some of the largest detractors from the fund’s relative return for the period? In light of the challenging environment for commodities such as oil and gas, the stocks of natural resource-related companies tended to suffer during the period. This was the case for several of the fund’s holdings, including the stock of oil and gas exploration and production companies Anadarko and Genel Energy, and the electricity generation and distribution company NRG Energy. In the case of Genel, which has operations in Iraq, our thesis was that the company owned and operated substantial oil and gas fields at the very low end of the cost curve, so it could generate profits and cash flow even at low oil prices. Notwithstanding this, its shares were not immune to the rapid and substantial drop in the price of crude. Given that the company operates in Iraqi Kurdistan, it also faces various political risks. Indeed, factors This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Research Fund 7 associated with these risks recently appear to have compromised the company’s ability to invest in its assets, leading to production declines and the potential for writedowns. As we have recognized that our original thesis was undermined by these developments, we have reduced our holdings of the stock. Bombardier, an out-of-benchmark holding, was the third-largest detractor from the fund’s relative performance. This company is a leading manufacturer of aircraft and trains. In early 2015, Bombardier announced the need to raise $2 billion to cover the cost of a new fuel-efficient passenger jet airliner, the CSeries, which had been delayed for two years and was over budget. The company also announced the replacement of its chief executive officer and suspended its dividend. We sensed positive change following these financing and leadership announcements, but we may have been too early. Which strategies or holdings contributed to the fund’s relative return? Northrop Grumman, which is one of the largest defense conglomerates in the world, was a top contributor for the period. The company, which specializes in unmanned aerial vehicle manufacturing and defense systems, continued to win franchise programs and saw higher-than-expected earnings, which led to share price appreciation. L-3 Communications Holdings also contributed. This aerospace contractor saw solid earnings and penetrated new markets. In addition, the company strengthened its communication systems segment with an acquisition and returned cash to shareholders through share buybacks and dividends, all of which acted as tailwinds for the stock. Ctrip, China’s largest online travel agency, also contributed positively to relative returns. Although the economic slowdown in China is a serious risk for the global economy, we This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Research Fund believe there are pockets of opportunity there, and Ctrip is a good example, in our view. As the middle class expands in China, an increasing number of consumers have sufficient disposable income to spend on travel, particularly within Mainland China, which is where Ctrip focuses its efforts. Companies like Ctrip are reaping the rewards of this development in the domestic Chinese economy, in terms of better earnings and improved long-term growth potential. Following on the market’s generally flat performance in 2015 and the volatile market decline in January2016, are you concerned that we are entering bear market territory? While we don’t think a true bear market is likely, we think the risk for that to happen in the quarters ahead is higher than it has been in recent years. We believe there are perhaps a couple of years left in the current economic expansion for the United States; accordingly, looking forward into 2016, we think it is plausible that markets will see low- to mid-single-digit earnings growth. We would call this a realistic and positive view of future earnings growth, and on the basis of this perspective, we think the market could achieve attractive positive returns. There are important risks to this view, of course. Now that the Fed has embarked on its rate-raising campaign, we think interest rates may begin rising across different parts of the yield curve, meaning that borrowing costs could begin to go up for companies. In addition, the recently booming M&A [mergers and acquisitions] cycle may be past its peak. For 2016, it remains to be seen how much of a headwind this becomes, but we take this, too, as a sign of the maturity of the economic cycle — as well as a signal of the risk that the cycle could end prematurely. Against this market and economic backdrop, we think it is important to tread carefully. In Putnam Research Fund, we have taken the fund’s beta — or market sensitivity — moderately lower. And in general, the fund is slightly more defensively positioned within some sectors as we have become increasingly wary of the prevailing market risks. Thank you, Aaron, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai; Kathryn B. Lakin; Ferat Ongoren; and Walter D. Scully, CPA. Research Fund 9 IN THE NEWS The world may be awash in more oil than previously thought — and low oil prices may remain with us for the near term, according to the International Energy Agency (IEA). In January, the per-barrel price of crude dropped below $30, hitting a 12-year low. As Organization of Petroleum Exporting Countries (OPEC) members Iran and Iraq boost oil production and global demand growth slows, supply may exceed consumption by an average of 1.75 million barrels a day in the first six months of 2016, compared with the IEA’s estimate in January of 1.5 million barrels per day. The excess in supply could swell even further if OPEC adds output, the Paris-based IEA noted in its February market report. In January, Iran ramped up oil production following the removal of international oil sanctions, Iraqi volumes notched a record high, and Saudi Arabia, OPEC’s largest producer, “turned up the taps,” the IEA said. For 2016, the IEA has lowered its global oil demand estimates by 100,000 barrels per day, leaving the level of growth for this year unchanged at 1.2 million barrels per day. 10 Research Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 7.67% 7.35% 7.32% 7.32% 6.86% 6.86% 7.13% 6.94% 7.40% 7.88% 7.88% 10 years 71.84 61.96 61.74 61.74 59.33 59.33 63.41 57.69 67.61 76.25 76.15 Annual average 5.56 4.94 4.93 4.93 4.77 4.77 5.03 4.66 5.30 5.83 5.82 5 years 59.70 50.51 53.84 51.84 53.84 53.84 55.76 50.31 57.75 61.82 61.72 Annual average 9.81 8.52 9.00 8.71 9.00 9.00 9.27 8.49 9.55 10.10 10.09 3 years 34.36 26.63 31.43 28.43 31.43 31.43 32.42 27.79 33.40 35.48 35.40 Annual average 10.35 8.19 9.54 8.70 9.54 9.54 9.81 8.52 10.08 10.65 10.63 1 year –4.97 –10.44 –5.65 –10.34 –5.66 –6.59 –5.44 –8.75 –5.21 –4.70 –4.75 6 months –10.71 –15.85 –11.01 –15.44 –11.02 –11.90 –10.91 –14.03 –10.81 –10.56 –10.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Research Fund 11 Comparative index returns For periods ended 1/31/16 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) 8.11% 7.35% 10 years 87.41 72.25 Annual average 6.48 5.52 5 years 67.80 56.02 Annual average 10.91 9.25 3 years 37.88 31.13 Annual average 11.30 9.42 1 year –0.67 –2.70 6 months –6.77 –8.52 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/16, there were 901, 877, 792, 706, 515, and 124 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.297 $0.119 $0.127 $0.192 $0.287 $0.331 $0.359 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/15 $26.65 $28.28 $24.97 $24.98 $25.60 $26.53 $26.41 $26.84 $26.84 1/31/16 23.52 24.95 22.11 22.11 22.63 23.45 23.29 23.70 23.66 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Research Fund Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (6/29/15) (4/4/00) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 8.03% 7.71% 7.68% 7.68% 7.22% 7.22% 7.49% 7.30% 7.76% 8.24% 8.24% 10 years 86.71 75.98 75.64 75.64 73.12 73.12 77.60 71.38 82.03 91.52 91.42 Annual average 6.44 5.81 5.79 5.79 5.64 5.64 5.91 5.53 6.17 6.71 6.71 5 years 73.47 63.50 67.05 65.05 67.04 67.04 69.14 63.22 71.30 75.67 75.59 Annual average 11.65 10.33 10.81 10.54 10.81 10.81 11.08 10.30 11.37 11.93 11.92 3 years 49.74 41.13 46.43 43.43 46.42 46.42 47.45 42.28 48.57 50.89 50.82 Annual average 14.41 12.17 13.56 12.77 13.55 13.55 13.82 12.47 14.11 14.70 14.68 1 year –1.66 –7.31 –2.41 –7.26 –2.41 –3.38 –2.18 –5.60 –1.91 –1.40 –1.45 6 months –3.50 –9.05 –3.83 –8.62 –3.84 –4.80 –3.73 –7.10 –3.60 –3.35 –3.39 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/15 1.09% 1.84% 1.84% 1.59% 1.34% 0.70%* 0.84% Annualized expense ratio for the six-month period ended 1/31/16 1.11% 1.86% 1.86% 1.61% 1.36% 0.71% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R6 shares. Research Fund13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/15 to 1/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.28 $8.84 $8.84 $7.65 $6.47 $3.38 $4.09 Ending value (after expenses) $892.90 $889.90 $889.80 $890.90 $891.90 $894.40 $893.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/16, use the following calculation method. To find the value of your investment on 8/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.63 $9.42 $9.42 $8.16 $6.90 $3.61 $4.37 Ending value (after expenses) $1,019.56 $1,015.79 $1,015.79 $1,017.04 $1,018.30 $1,021.57 $1,020.81 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14Research Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Research Fund15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Research Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Research Fund17 The fund’s portfolio 1/31/16 (Unaudited) COMMON STOCKS (97.8%)* Shares Value Aerospace and defense (6.2%) Airbus Group SE (France) 4,725 $297,193 Bombardier, Inc. Class B (Canada) † 1,124,149 786,399 Embraer SA ADR (Brazil) 11,064 318,422 General Dynamics Corp. 19,645 2,627,912 Honeywell International, Inc. 14,040 1,448,928 L-3 Communications Holdings, Inc. 30,111 3,518,169 Northrop Grumman Corp. 23,210 4,295,243 Raytheon Co. 10,254 1,314,973 United Technologies Corp. 16,163 1,417,333 Airlines (0.4%) American Airlines Group, Inc. 27,564 1,074,720 Banks (5.7%) Bank of America Corp. 223,959 3,166,780 Citigroup, Inc. 20,266 862,926 JPMorgan Chase & Co. 74,442 4,429,299 KeyCorp 88,288 985,294 Regions Financial Corp. 115,352 936,658 U.S. Bancorp 42,378 1,697,663 Wells Fargo & Co. 52,471 2,635,618 Beverages (1.6%) Dr. Pepper Snapple Group, Inc. 14,052 1,318,640 Molson Coors Brewing Co. Class B 19,303 1,746,535 PepsiCo, Inc. 9,550 948,315 Biotechnology (3.4%) AMAG Pharmaceuticals, Inc. † S 7,483 171,436 Amgen, Inc. 12,522 1,912,485 Biogen, Inc. † 6,004 1,639,452 Celgene Corp. † 20,270 2,033,486 Gilead Sciences, Inc. 32,124 2,666,292 TESARO, Inc. † 10,024 346,229 Building products (0.5%) Allegion PLC (Ireland) 2,741 165,995 CaesarStone Sdot-Yam, Ltd. (Israel) † 13,660 513,479 Fortune Brands Home & Security, Inc. 12,637 614,032 Capital markets (3.0%) AllianceBernstein Holding LP 30,390 560,392 Ameriprise Financial, Inc. 6,988 633,462 Bank of New York Mellon Corp. (The) 44,419 1,608,856 Carlyle Group LP (The) 28,678 392,315 Charles Schwab Corp. (The) 73,204 1,868,898 Invesco, Ltd. 19,817 593,123 KKR & Co. LP 70,277 957,876 18 Research Fund COMMON STOCKS (97.8%)* cont. Shares Value Capital markets cont. Morgan Stanley 38,530 $997,156 Oaktree Capital Group, LLC (Units) 3,770 164,975 Chemicals (3.4%) Air Products & Chemicals, Inc. 4,496 569,688 Albemarle Corp. 2,476 130,337 Axalta Coating Systems, Ltd. † 19,453 463,176 Axiall Corp. 4,245 76,113 CF Industries Holdings, Inc. 17,257 517,710 Dow Chemical Co. (The) 29,723 1,248,366 E.I. du Pont de Nemours & Co. 22,858 1,205,988 PPG Industries, Inc. 10,468 995,716 Praxair, Inc. 4,780 478,000 Sherwin-Williams Co. (The) 7,393 1,890,168 Symrise AG (Germany) 16,297 1,051,508 Commercial services and supplies (1.0%) Rollins, Inc. 20,517 565,243 Tyco International PLC 58,888 2,025,158 Communications equipment (1.3%) Cisco Systems, Inc. 109,379 2,602,126 QUALCOMM, Inc. 18,897 856,790 Construction materials (0.1%) Martin Marietta Materials, Inc. 1,097 137,761 Consumer finance (0.7%) Capital One Financial Corp. 3,721 244,172 Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) † ∆ ∆ F 46,722 119,842 Synchrony Financial † 50,395 1,432,226 Containers and packaging (0.3%) Sealed Air Corp. 12,010 486,765 Smurfit Kappa Group PLC (Ireland) 8,342 181,081 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. † 8,255 579,253 Service Corp. International/US 13,958 337,644 Diversified financial services (0.7%) Berkshire Hathaway, Inc. Class B † 14,164 1,838,062 Diversified telecommunication services (1.9%) AT&T, Inc. 86,049 3,102,927 Level 3 Communications, Inc. † 34,935 1,705,177 Electric utilities (1.4%) American Electric Power Co., Inc. 8,740 532,878 Edison International 6,669 412,144 Exelon Corp. 45,070 1,332,720 NextEra Energy, Inc. 11,180 1,248,918 Research Fund19 COMMON STOCKS (97.8%)* cont. Shares Value Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 13,439 $768,173 Energy equipment and services (0.8%) Baker Hughes, Inc. 19,227 836,567 FMC Technologies, Inc. † 7,118 179,018 Frank’s International NV (Netherlands) 3,431 50,196 Halliburton Co. 10,811 343,682 Oceaneering International, Inc. 1,517 51,350 Schlumberger, Ltd. 6,302 455,446 Weatherford International PLC † 21,094 142,174 Food and staples retail (2.4%) Costco Wholesale Corp. 9,153 1,383,201 CVS Health Corp. 23,143 2,235,382 Wal-Mart Stores, Inc. 14,436 957,973 Walgreens Boots Alliance, Inc. 20,536 1,637,130 Food products (1.9%) Blue Buffalo Pet Products, Inc. † S 35,119 597,725 JM Smucker Co. (The) 6,609 848,067 Kraft Heinz Co. (The) 14,228 1,110,638 Mondelez International, Inc. Class A 34,317 1,479,063 Nomad Foods, Ltd. (United Kingdom) † 17,856 156,240 Pinnacle Foods, Inc. 3,744 160,580 TreeHouse Foods, Inc. † S 7,977 633,055 Health-care equipment and supplies (2.3%) Abbott Laboratories 7,772 294,170 Baxter International, Inc. 22,052 807,103 Boston Scientific Corp. † 37,889 664,194 C.R. Bard, Inc. 5,187 950,621 Cooper Cos., Inc. (The) 3,705 485,911 DexCom, Inc. † 2,856 203,576 Edwards Lifesciences Corp. † 9,791 765,754 Intuitive Surgical, Inc. † 1,784 964,876 Medtronic PLC 8,499 645,244 Health-care providers and services (1.4%) Aetna, Inc. 3,533 359,801 Anthem, Inc. 1,426 186,079 Cardinal Health, Inc. 12,605 1,025,669 Cigna Corp. 6,475 865,060 Diplomat Pharmacy, Inc. † S 7,513 204,429 Express Scripts Holding Co. † 6,733 483,901 Henry Schein, Inc. † 2,237 338,771 McKesson Corp. 1,480 238,250 Health-care technology (0.2%) Castlight Health, Inc. Class B † S 87,640 290,088 HTG Molecular Diagnostics, Inc. † 2,637 8,148 Press Ganey Holdings, Inc. † S 5,035 148,784 20Research Fund COMMON STOCKS (97.8%)* cont. Shares Value Hotels, restaurants, and leisure (1.8%) Chipotle Mexican Grill, Inc. † 797 $361,017 Hilton Worldwide Holdings, Inc. 51,234 912,478 Marriott International, Inc./MD Class A 6,088 373,073 Penn National Gaming, Inc. † 43,858 619,714 Restaurant Brands International LP (Units) (Canada) 60 2,008 Restaurant Brands International, Inc. (Canada) S 18,686 627,476 Wynn Resorts, Ltd. S 10,180 685,521 Yum! Brands, Inc. 14,090 1,019,693 Household durables (0.1%) PulteGroup, Inc. 17,376 291,222 Independent power and renewable electricity producers (0.9%) Calpine Corp. † 63,295 969,046 NextEra Energy Partners LP 9,458 255,271 NRG Energy, Inc. 69,609 740,640 NRG Yield, Inc. Class C S 22,694 300,469 Industrial conglomerates (0.5%) Danaher Corp. 14,792 1,281,727 Insurance (2.2%) American International Group, Inc. 38,317 2,164,144 Assured Guaranty, Ltd. 36,916 877,862 Genworth Financial, Inc. Class A † 106,442 295,909 Hartford Financial Services Group, Inc. (The) 29,376 1,180,328 Prudential PLC (United Kingdom) 56,376 1,108,143 Internet and catalog retail (3.0%) Amazon.com, Inc. † 7,897 4,635,539 Ctrip.com International, Ltd. ADR (China) † S 20,517 875,666 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) † ∆ ∆ F 20 133,450 Groupon, Inc. † S 21,450 58,344 Netflix, Inc. † 2,674 245,580 Priceline Group, Inc. (The) † 1,566 1,667,743 Internet software and services (5.5%) Alibaba Group Holding, Ltd. ADR (China) † S 5,820 390,115 Alphabet, Inc. Class A † 9,791 7,454,378 Criteo SA ADR (France) † S 4,551 134,619 Facebook, Inc. Class A † 41,050 4,606,221 GoDaddy, Inc. Class A † S 5,418 165,195 GrubHub, Inc. † S 3,064 57,756 Tencent Holdings, Ltd. (China) 25,500 481,748 Yahoo!, Inc. † 23,646 697,793 IT Services (2.4%) Computer Sciences Corp. 17,895 573,893 Fidelity National Information Services, Inc. 11,924 712,221 MasterCard, Inc. Class A 15,092 1,343,641 Research Fund 21 COMMON STOCKS (97.8%)* cont. Shares Value IT Services cont. PayPal Holdings, Inc. † 21,643 $782,178 Visa, Inc. Class A 37,679 2,806,709 Leisure products (0.1%) Brunswick Corp. 6,999 278,910 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 28,329 1,066,587 Media (3.7%) Charter Communications, Inc. Class A † S 5,454 934,597 Comcast Corp. Class A 28,455 1,585,228 DISH Network Corp. Class A † 10,072 486,175 Liberty Global PLC Ser. A (United Kingdom) † 39,797 1,369,415 Live Nation Entertainment, Inc. † 87,006 1,975,036 Time Warner Cable, Inc. 4,704 856,175 Time Warner, Inc. 16,380 1,153,807 Walt Disney Co. (The) 12,821 1,228,508 Metals and mining (0.2%) Alcoa, Inc. 13,111 95,579 Barrick Gold Corp. (Canada) 5,583 55,328 Newmont Mining Corp. 11,160 222,754 Nucor Corp. 5,914 231,060 Steel Dynamics, Inc. 2,225 40,829 Multi-utilities (0.7%) PG&E Corp. 19,096 1,048,561 Sempra Energy 6,835 647,616 Multiline retail (0.5%) Dollar General Corp. 16,339 1,226,405 Oil, gas, and consumable fuels (5.5%) Anadarko Petroleum Corp. 47,291 1,848,605 Apache Corp. 13,913 591,859 Cabot Oil & Gas Corp. 9,105 188,929 Cenovus Energy, Inc. (Canada) 37,339 460,041 Chevron Corp. 7,213 623,708 Cimarex Energy Co. 1,675 155,775 Concho Resources, Inc. † 617 58,695 ConocoPhillips 25,364 991,225 Devon Energy Corp. 13,889 387,503 Diamondback Energy, Inc. † 1,460 110,303 EOG Resources, Inc. 11,128 790,311 Exxon Mobil Corp. 14,506 1,129,292 Genel Energy PLC (United Kingdom) † 60,893 91,843 Gulfport Energy Corp. † 1,671 49,378 Kinder Morgan, Inc. 31,757 522,403 Marathon Oil Corp. 27,268 265,318 MPLX LP 7,650 235,391 22 Research Fund COMMON STOCKS (97.8%)* cont. Shares Value Oil, gas, and consumable fuels cont. Occidental Petroleum Corp. 17,946 $1,235,223 Pioneer Natural Resources Co. 7,108 881,037 Royal Dutch Shell PLC Class A (United Kingdom) 83,109 1,818,728 Suncor Energy, Inc. (Canada) 66,173 1,558,374 Personal products (2.1%) Avon Products, Inc. 111,186 376,921 Coty, Inc. Class A 141,171 3,474,218 Edgewell Personal Care Co. 22,346 1,653,827 Pharmaceuticals (5.9%) Allergan PLC † 12,650 3,598,040 Bristol-Myers Squibb Co. 34,819 2,164,349 Eli Lilly & Co. 20,932 1,655,721 Jazz Pharmaceuticals PLC † 2,244 288,893 Johnson & Johnson 11,812 1,233,645 Merck & Co., Inc. 21,353 1,081,957 Mylan NV † 30,321 1,597,613 Perrigo Co. PLC S 12,799 1,850,479 Pfizer, Inc. 51,564 1,572,186 Real estate investment trusts (REITs) (3.3%) American Tower Corp. R 21,010 1,982,083 AvalonBay Communities, Inc. R 4,080 699,679 Boston Properties, Inc. R 5,590 649,614 Equinix, Inc. R 1,822 565,859 Equity Lifestyle Properties, Inc. R 5,385 354,979 Essex Property Trust, Inc. R 1,290 274,912 Federal Realty Investment Trust R 2,331 351,585 Gaming and Leisure Properties, Inc. R 21,536 561,659 General Growth Properties R 20,518 575,325 Kimco Realty Corp. R 6,284 170,862 Pebblebrook Hotel Trust R 4,300 105,006 Public Storage R 2,800 709,968 Seritage Growth Properties R 1,507 58,758 Simon Property Group, Inc. R 4,181 778,837 Ventas, Inc. R 9,090 502,859 Vornado Realty Trust R 2,820 249,457 Real estate management and development (0.4%) CBRE Group, Inc. Class A † 4,279 119,684 RE/MAX Holdings, Inc. Class A 23,329 812,316 Road and rail (1.0%) Genesee & Wyoming, Inc. Class A † 7,370 365,405 Union Pacific Corp. 31,243 2,249,496 Semiconductors and semiconductor equipment (1.9%) Analog Devices, Inc. 6,523 351,329 Avago Technologies, Ltd. 8,811 1,178,119 Cavium, Inc. † 11,602 670,248 Research Fund 23 COMMON STOCKS (97.8%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Intel Corp. 13,775 $427,301 Lam Research Corp. 13,189 946,838 Micron Technology, Inc. † 55,139 608,183 ON Semiconductor Corp. † 22,794 195,117 Texas Instruments, Inc. 9,795 518,449 Software (4.3%) Activision Blizzard, Inc. 13,837 481,804 Adobe Systems, Inc. † 12,141 1,082,127 Microsoft Corp. 141,168 7,776,945 salesforce.com, Inc. † 20,718 1,410,067 TubeMogul, Inc. † S 17,063 192,300 Specialty retail (2.8%) Advance Auto Parts, Inc. 7,236 1,100,234 Five Below, Inc. † S 22,033 776,223 Gap, Inc. (The) S 25,990 642,473 GNC Holdings, Inc. Class A 5,009 140,302 Home Depot, Inc. (The) 18,559 2,333,980 Michaels Cos., Inc. (The) † 18,721 408,118 Tiffany & Co. 4,072 259,956 TJX Cos., Inc. (The) 20,653 1,471,320 Technology hardware, storage, and peripherals (4.5%) Apple, Inc. 92,443 8,998,402 EMC Corp. 60,999 1,510,945 Hewlett Packard Enterprise Co. 42,769 588,501 HP, Inc. 42,769 415,287 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. 30,492 932,140 NIKE, Inc. Class B 31,114 1,929,379 Tobacco (1.5%) Philip Morris International, Inc. 41,403 3,726,684 Water utilities (0.2%) American Water Works Co., Inc. 8,406 545,633 Total common stocks (cost $253,696,646) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) † ∆ ∆ F 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) † ∆ ∆ F 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) † ∆ ∆ F 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) † ∆ ∆ F 4,654 21,320 24Research Fund CONVERTIBLE PREFERRED STOCKS (0.2%)* cont. Shares Value Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) † ∆ ∆ F 2,420 $11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) † ∆ ∆ F 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) † ∆ ∆ F 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) † ∆ ∆ F 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) † ∆ ∆ F 72,632 186,125 Total convertible preferred stocks (cost $562,252) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value General Dynamics Corp. (Call) Feb-16/$140.00 $80,434 $46,562 SPDR S&P rust (Put) Feb-16/190.00 90,591 179,334 Total purchased options outstanding (cost $263,197) SHORT-TERM INVESTMENTS (6.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.53% d Shares 8,325,388 $8,325,388 Putnam Short Term Investment Fund 0.39% L Shares 7,260,056 7,260,056 SSgA Prime Money Market Fund Class N 0.31% P Shares 110,000 110,000 U.S. Treasury Bills 0.19%, February 18, 2016 ∆ $110,000 109,980 U.S. Treasury Bills 0.16%, February 11, 2016 153,000 152,970 Total short-term investments (cost $15,958,427) TOTAL INVESTMENTS Total investments (cost $270,480,522) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $256,407,383. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $759,318, or 0.3% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Research Fund 25 F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $206,994 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 1/31/16 (aggregate face value $18,964,060) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/16/16 $47,738 $50,526 $2,788 Barclays Bank PLC Canadian Dollar Sell 4/20/16 614,501 630,572 16,071 Swiss Franc Buy 3/16/16 582,457 581,840 617 Citibank, N.A. Euro Sell 3/16/16 5,276,239 5,183,116 (93,123) Credit Suisse International Canadian Dollar Sell 4/20/16 571,525 576,191 4,666 Swiss Franc Sell 3/16/16 449,165 448,960 (205) Deutsche Bank AG British Pound Sell 3/16/16 2,807,259 2,970,573 163,314 Goldman Sachs International Euro Buy 3/16/16 724,111 736,790 (12,679) HSBC Bank USA, National Association British Pound Sell 3/16/16 1,395,792 1,477,407 81,615 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/20/16 1,795,315 1,809,628 14,313 State Street Bank and Trust Co. Euro Buy 3/16/16 2,871,826 2,841,053 30,773 Israeli Shekel Sell 4/20/16 697,333 703,814 6,481 WestPac Banking Corp. Canadian Dollar Sell 4/20/16 946,377 953,590 7,213 Total 26Research Fund WRITTEN OPTIONS OUTSTANDING at 1/31/16 (premiums $187,523) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Feb-16/$185.00 $90,591 $91,452 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD- Russell 2000 Total $(106,624) LIBOR-BBA minus Return Index 0.58% JPMorgan Chase Bank N.A. baskets 7,622 — 7/16/16 (3 month USD- A basket 14,528 LIBOR-BBA plus (JPCMPTMD) of 0.30%) common stocks Total $— Research Fund 27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $34,380,352 $—­ $133,450 Consumer staples 24,444,194 —­ —­ Energy 14,141,803 1,910,571 —­ Financials 40,047,436 1,108,143 119,842 Health care 34,809,279 —­ —­ Industrials 24,582,634 297,193 —­ Information technology 51,303,770 481,748 —­ Materials 8,845,338 1,232,589 —­ Telecommunication services 4,808,104 —­ —­ Utilities 8,033,896 —­ —­ Total common stocks Convertible preferred stocks —­ —­ 506,026 Purchased options outstanding —­ 225,896 —­ Short-term investments 7,370,056 8,588,338 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $221,844 $—­ Written options outstanding —­ (91,452) —­ Total return swap contracts —­ (92,096) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 28 Research Fund Statement of assets and liabilities 1/31/16 (Unaudited) ASSETS Investment in securities, at value, including $8,231,914 of securities on loan (Note 1): Unaffiliated issuers (identified cost $254,895,078) $251,785,214 Affiliated issuers (identified cost $15,585,444) (Notes 1 and 5) 15,585,444 Foreign currency (cost $6) (Note 1) 4 Dividends, interest and other receivables 241,120 Receivable for shares of the fund sold 84,142 Receivable for investments sold 9,714,357 Unrealized appreciation on forward currency contracts (Note 1) 327,851 Unrealized appreciation on OTC swap contracts (Note 1) 14,528 Prepaid assets 45,421 Total assets LIABILITIES Payable for investments purchased 11,977,716 Payable for shares of the fund repurchased 166,875 Payable for compensation of Manager (Note 2) 121,192 Payable for custodian fees (Note 2) 15,683 Payable for investor servicing fees (Note 2) 83,171 Payable for Trustee compensation and expenses (Note 2) 134,641 Payable for administrative services (Note 2) 2,608 Payable for distribution fees (Note 2) 68,515 Unrealized depreciation on OTC swap contracts (Note 1) 106,624 Unrealized depreciation on forward currency contracts (Note 1) 106,007 Written options outstanding, at value (premiums $187,523) (Notes 1 and 3) 91,452 Collateral on securities loaned, at value (Note 1) 8,325,388 Collateral on certain derivative contracts, at value (Note 1) 110,000 Other accrued expenses 80,826 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $290,108,109 Distributions in excess of net investment income (Note 1) (1,690,398) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (29,127,851) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,882,477) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Research Fund 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($208,546,827 divided by 8,866,444 shares) $23.52 Offering price per class A share (100/94.25 of $23.52)* $24.95 Net asset value and offering price per class B share ($8,598,695 divided by 388,975 shares)** $22.11 Net asset value and offering price per class C share ($14,821,478 divided by 670,472 shares)** $22.11 Net asset value and redemption price per class M share ($4,911,867 divided by 217,066 shares) $22.63 Offering price per class M share (100/96.50 of $22.63)* $23.45 Net asset value, offering price and redemption price per class R share ($2,385,750 divided by 102,431 shares) $23.29 Net asset value, offering price and redemption price per class R6 share ($6,549,084 divided by 276,328 shares) $23.70 Net asset value, offering price and redemption price per class Y share ($10,593,682 divided by 447,695 shares) $23.66 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30Research Fund Statement of operations Six months ended 1/31/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $11,061) $2,400,452 Interest (including interest income of $7,574 from investments in affiliated issuers) (Note 5) 7,840 Securities lending (Note 1) 16,196 Total investment income EXPENSES Compensation of Manager (Note 2) 764,361 Investor servicing fees (Note 2) 269,696 Custodian fees (Note 2) 20,993 Trustee compensation and expenses (Note 2) 10,198 Distribution fees (Note 2) 434,931 Administrative services (Note 2) 4,309 Other 120,614 Total expenses Expense reduction (Note 2) (8,875) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,948,039 Net realized gain on swap contracts (Note 1) 648,624 Net realized loss on futures contracts (Note 1) (329,443) Net realized gain on foreign currency transactions (Note 1) 528,542 Net realized loss on written options (Notes 1 and 3) (222,647) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 151,557 Net unrealized depreciation of investments, futures contracts, swap contracts, written options during the period (35,421,094) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Research Fund31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/16* Year ended 7/31/15 Operations: Net investment income $808,261 $1,467,213 Net realized gain on investments and foreign currency transactions 2,573,115 28,096,508 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (35,269,537) (71,146) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,643,950) (2,319,113) Class B (47,351) (26,766) Class C (84,550) (52,817) Class M (41,945) (27,109) Class R (28,357) (8,931) Class R6 (90,788) — Class Y (161,461) (210,413) Increase (decrease) from capital share transactions (Note 4) (5,848,410) 4,422,382 Total increase (decrease) in net assets NET ASSETS Beginning of period 297,242,356 265,972,548 End of period (including distributions in excess of net investment income of $1,690,398 and undistributed net investment income of $599,743, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 32 Research Fund This page left blank intentionally. Research Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net realized Ratio of net investment Net asset value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ January 31, 2016** $26.65­ .08­ (2.91) (.30) —­ —­ $23.52­ * $208,547­ .56* .32* 40* July 31, 2015­ 24.22­ .15­ 2.53­ 2.68­ (.25) —­ —­ 26.65­ 11.10­ 242,828­ 1.09­ .57­ 105­ July 31, 2014­ 20.46­ .19­ 3.73­ 3.92­ (.16) —­ —­ 24.22­ 19.22­ 224,634­ 1.14­ .84­ 96­ July 31, 2013­ 16.35­ .17­ 4.13­ 4.30­ (.19) —­ d —­ 20.46­ 26.53­ 201,220­ 1.19­ .95­ 96­ July 31, 2012­ 15.51­ .13­ .85­ .98­ (.14) — ­ d —­ d,f 16.35­ 6.37­ 178,021­ 1.26­ .85­ 108­ July 31, 2011­ 13.08­ .08­ 2.41­ 2.49­ (.08) —­ d .02­ e 15.51­ 19.24­ 183,969­ 1.23­ .53­ 99­ Class B­ January 31, 2016** $24.97­ (.01) (2.73) (.12) —­ —­ $22.11­ * $8,599­ .94* (.05)* 40* July 31, 2015­ 22.71­ (.04) 2.37­ 2.33­ (.07) —­ —­ 24.97­ 10.25­ 10,102­ 1.84­ (.18) 105­ July 31, 2014­ 19.20­ .02­ 3.50­ 3.52­ (.01) —­ —­ 22.71­ 18.33­ 9,558­ 1.89­ .11­ 96­ July 31, 2013­ 15.34­ .04­ 3.88­ 3.92­ (.06) —­ d —­ 19.20­ 25.60­ 10,098­ 1.94­ .22­ 96­ July 31, 2012­ 14.54­ .01­ .79­ .80­ —­ —­ —­ d —­ d,f 15.34­ 5.50­ 10,441­ 2.01­ .11­ 108­ July 31, 2011­ 12.28­ (.03) 2.27­ 2.24­ —­ —­ —­ d .02­ e 14.54­ 18.40­ 14,078­ 1.98­ (.21) 99­ Class C­ January 31, 2016** $24.98­ (.01) (2.73) (.13) —­ —­ $22.11­ * $14,821­ .94* (.06)* 40* July 31, 2015­ 22.74­ (.04) 2.37­ 2.33­ (.09) —­ —­ 24.98­ 10.24­ 16,667­ 1.84­ (.18) 105­ July 31, 2014­ 19.23­ .02­ 3.51­ 3.53­ (.02) —­ —­ 22.74­ 18.38­ 13,974­ 1.89­ .09­ 96­ July 31, 2013­ 15.38­ .03­ 3.89­ 3.92­ (.07) —­ d —­ 19.23­ 25.55­ 12,227­ 1.94­ .20­ 96­ July 31, 2012­ 14.60­ .01­ .79­ .80­ (.02) —­ d —­ d,f 15.38­ 5.51­ 10,525­ 2.01­ .10­ 108­ July 31, 2011­ 12.33­ (.03) 2.28­ 2.25­ —­ —­ — ­ d .02­ e 14.60­ 18.41­ 11,443­ 1.98­ (.22) 99­ Class M­ January 31, 2016** $25.60­ .02­ (2.80) (.19) —­ —­ $22.63­ * $4,912­ .81* .07* 40* July 31, 2015­ 23.30­ .02­ 2.42­ 2.44­ (.14) —­ —­ 25.60­ 10.50­ 5,332­ 1.59­ .07­ 105­ July 31, 2014­ 19.69­ .08­ 3.59­ 3.67­ (.06) —­ —­ 23.30­ 18.67­ 4,281­ 1.64­ .35­ 96­ July 31, 2013­ 15.74­ .08­ 3.97­ 4.05­ (.10) —­ d —­ 19.69­ 25.88­ 4,019­ 1.69­ .46­ 96­ July 31, 2012­ 14.94­ .05­ .81­ .86­ (.06) —­ d —­ d,f 15.74­ 5.78­ 3,692­ 1.76­ .35­ 108­ July 31, 2011­ 12.59­ —­ d 2.34­ 2.34­ (.01) —­ d .02 ­ e 14.94­ 18.77­ 4,084­ 1.73­ .03­ 99­ Class R­ January 31, 2016** $26.41­ .05­ (2.88) (.29) —­ —­ $23.29­ * $2,386­ .68* .20* 40* July 31, 2015­ 24.08­ .06­ 2.54­ 2.60­ (.27) —­ —­ 26.41­ 10.81­ 2,344­ 1.34­ .22­ 105­ July 31, 2014­ 20.33­ .13­ 3.72­ 3.85­ (.10) —­ —­ 24.08­ 18.97­ 245­ 1.39­ .57­ 96­ July 31, 2013­ 16.26­ .12­ 4.10­ 4.22­ (.15) —­ d —­ 20.33­ 26.17­ 244­ 1.44­ .69­ 96­ July 31, 2012­ 15.44­ .09­ .84­ .93­ (.11) — ­ d — ­ d,f 16.26­ 6.06­ 176­ 1.51­ .60­ 108­ July 31, 2011­ 13.02­ .04­ 2.42­ 2.46­ (.06) — ­ d .02 ­ e 15.44­ 19.06­ 143­ 1.48­ .28­ 99­ Class R6­ January 31, 2016** $26.84­ .11­ (2.92) (.33) —­ —­ $23.70­ * $6,549­ .36* .45* 40* July 31, 2015† 26.31­ .01­ .52­ .53­ —­ —­ —­ —­ 26.84­ * 10­ .06* .03* 105­ Class Y­ January 31, 2016** $26.84­ .12­ (2.94) (.36) —­ —­ $23.66­ * $10,594­ .43* .49* 40* July 31, 2015­ 24.39­ .21­ 2.55­ 2.76­ (.31) —­ —­ 26.84­ 11.36­ 19,960­ .84­ .81­ 105­ July 31, 2014­ 20.59­ .25­ 3.76­ 4.01­ (.21) —­ —­ 24.39­ 19.57­ 13,281­ .89­ 1.09­ 96­ July 31, 2013­ 16.45­ .22­ 4.15­ 4.37­ (.23) — ­ d —­ 20.59­ 26.87­ 11,778­ .94­ 1.17­ 96­ July 31, 2012­ 15.62­ .17­ .83­ 1.00­ (.17) —­ d — ­ d,f 16.45­ 6.54­ 7,461­ 1.01­ 1.10­ 108­ July 31, 2011­ 13.16­ .12­ 2.44­ 2.56­ (.12) —­ d .02 ­ e 15.62­ 19.66­ 5,418­ .98­ .77­ 99­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Research Fund Research Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period June 29, 2015 (commencement of operations) to July 31, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 36Research Fund Notes to financial statements 1/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through January 31, 2016. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally do not pay a contingent deferred sales charge and classM shares do not pay a contingent deferred sales charge. Prior to November 1, 2015, classM shares were able to pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Research Fund37 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the 38 Research Fund fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are Research Fund 39 unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $348,169 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $93,123 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $49,995 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $8,325,388 and the 40 Research Fund value of securities loaned amounted to $8,337,207. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2015, the fund had a capital loss carryover of $31,206,483 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $31,206,483 N/A $31,206,483 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $270,991,249, resulting in gross unrealized appreciation and depreciation of $24,526,465 and $28,147,056, respectively, or net unrealized depreciation of $3,620,591. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with Research Fund41 income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate 42Research Fund of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $223,851 ClassR 2,336 ClassB 9,308 ClassR6 1,570 ClassC 15,589 ClassY 11,903 ClassM 5,139 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $214 under the expense offset arrangements and by $8,661 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $191, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $283,427 ClassM 19,512 ClassB 47,156 ClassR 5,903 ClassC 78,933 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $8,227 and $119 from the sale of classA and classM shares, respectively, and received $3,516 and $896 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $8 and no monies on class A and class M redemptions, respectively. Research Fund 43 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $109,342,599 $116,059,602 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 251,389 470,539 Options exercised — — Options expired (30,388) (13,067) Options closed (130,410) (269,949) Written options outstanding at the end of the reporting period $90,591 $187,523 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 377,803 $9,397,410 677,998 $17,415,820 Shares issued in connection with reinvestment of distributions 99,872 2,534,754 85,801 2,223,974 477,675 11,932,164 763,799 19,639,794 Shares repurchased (724,400) (17,605,033) (924,716) (23,883,151) Net decrease Six months ended 1/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 26,027 $612,310 79,624 $1,951,367 Shares issued in connection with reinvestment of distributions 1,947 46,493 1,073 26,198 27,974 658,803 80,697 1,977,565 Shares repurchased (43,532) (1,015,815) (97,003) (2,344,049) Net decrease 44Research Fund Six months ended 1/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 57,877 $1,365,315 132,946 $3,232,966 Shares issued in connection with reinvestment of distributions 3,224 76,985 1,971 48,132 61,101 1,442,300 134,917 3,281,098 Shares repurchased (57,874) (1,336,904) (82,277) (1,989,498) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 21,930 $532,807 40,074 $998,768 Shares issued in connection with reinvestment of distributions 1,712 41,851 1,080 26,977 23,642 574,658 41,154 1,025,745 Shares repurchased (14,830) (357,366) (16,656) (410,409) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 35,660 $893,747 85,645 $2,197,002 Shares issued in connection with reinvestment of distributions 712 17,906 323 8,315 36,372 911,653 85,968 2,205,317 Shares repurchased (22,682) (557,067) (7,380) (185,839) Net increase For the period 6/29/15 (commencement of operations) Six months ended 1/31/16 to 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 279,672 $7,457,271 380 $10,000 Shares issued in connection with reinvestment of distributions 3,552 90,788 — — 283,224 7,548,059 380 10,000 Shares repurchased (7,276) (176,982) — — Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 53,617 $1,341,332 307,756 $7,912,331 Shares issued in connection with reinvestment of distributions 5,945 151,788 7,856 204,817 59,562 1,493,120 315,612 8,117,148 Shares repurchased (355,663) (9,360,000) (116,411) (3,021,339) Net increase (decrease) Research Fund 45 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 385 0.1% $9,125 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $5,693,535 $28,828,517 $27,261,996 $7,574 $7,260,056 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $170,000 Written equity option contracts (contract amount) (Note 3) $130,000 Futures contracts (number of contracts) 6 Forward currency contracts (contract amount) $22,100,000 OTC total return swap contracts (notional) $5,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $327,851 Payables $106,007 Investments, Equity contracts Receivables 240,424 Payables 198,076 Total 46 Research Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $522,931 $— $522,931 Equity contracts 148,203 (329,443) — 648,624 $467,384 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $149,898 $— $149,898 Equity contracts 62,962 27,008 — (84,505) $5,465 Total Research Fund47 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $14,528 $— $— $14,528 Forward currency contracts # 2,788 16,688 — 4,666 163,314 — 81,615 14,313 37,254 7,213 327,851 Purchased options** # — 225,896 — 225,896 Total Assets $— Liabilities: OTC Total return swap contracts* # — 106,624 — 106,624 Forward currency contracts # — — 93,123 205 — 12,679 — 106,007 Written options # — 91,452 — 91,452 Total Liabilities $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $(49,995) $— $110,000 $15,141 $— $— $— $— Net amount $2,788 $16,688 $(43,128) $4,461 $53,314 $— $81,615 $28,841 $37,254 $7,213 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 48 Research Fund Research Fund49 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 50 Research Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Research Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Research Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 25, 2016
